772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A.D. BARKER, PLAINTIFF-APPELLANT,v.ERNEST PELLEGRIN AND GARY LIVESAY, DEFENDANTS-APPELLEES.
NO. 84-5972
United States Court of Appeals, Sixth Circuit.
8/21/85

E.D.Tenn.
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge; MERRITT and JONES, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff claims that defendants violated his Eighth Amendment right to be free from cruel and unusual punishment.  Specifically, plaintiff alleges that his pleas for medical attention required by a back injury have gone unheeded.  The district court dismissed the complaint for failure to state a claim for relief.  Plaintiff appeals.  On appeal, both sides have briefed the issues.


3
Plaintiff has failed to impute to defendants a deliberate indifference to serious medical needs of plaintiff.  Estelle v. Gamble, 429 U.S. 97 (1976).  Though Ernest Pellegrin is named a defendant in the caption, the complaint contains no allegations of wrongful actions by Pellegrin.  The only reference in the body of the complaint to the defendant Gary Livesay reveals on its face that Livesay responded to the plaintiff's request by directing a prison employee to contact Dr. Anderson, plaintiff's personal physician.  For the reasons set forth in the memorandum of the district court, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it hereby is affirmed.